 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   CLYDE JOHNSON,                                      Case No.: 3:18-cv-01846-LAB-RBB
     Inmate Booking #17107643,
12
                                        Plaintiff,       ORDER DISMISSING FIRST
13                                                       AMENDED COMPLAINT FOR
                         vs.                             FAILING TO STATE A CLAIM
14
     COUNTY OF SAN DIEGO,                                PURSUANT TO
15                                                       28 U.S.C. § 1915(e)(2) AND § 1915A(b)
                                    Defendants.
16
17
18
19   I.    Procedural History
20         On August 7, 2018, Clyde Johnson (“Plaintiff”), currently incarcerated at the
21   George Bailey Detention Facility (“GBDF”) located in San Diego, California, and
22   proceeding pro se, has filed this civil rights action pursuant to 42 U.S.C. § 1983. (ECF
23   No. 1.) In addition, Plaintiff filed a Motion to Proceed In Forma Pauperis (“IFP”)
24   pursuant to 28 U.S.C. § 1915(a). (ECF No. 2.) On August 27, 2018, the Court
25   GRANTED Plaintiff’s Motion to Proceed IFP and DISMISSED his Complaint for failing
26   to state a claim upon which relief can be granted. (ECF No. 3.) On October 15, 2108,
27   Plaintiff filed his First Amended Complaint (“FAC”). (ECF No. 4.)
28   ///

                                                     1
                                                                              3:18-cv-01846-LAB-RBB
 1   II.   Sua Sponte Screening pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b)
 2         The Court is obligated by the Prison Litigation Reform Act (“PLRA”) to review
 3   complaints filed by all persons proceeding IFP and by those, like Plaintiff, who are
 4   “incarcerated or detained in any facility [and] accused of, sentenced for, or adjudicated
 5   delinquent for, violations of criminal law or the terms or conditions of parole, probation,
 6   pretrial release, or diversionary program,” at the time of filing “as soon as practicable
 7   after docketing.” See Doc. No. 8 at 4; 28 U.S.C. §§ 1915(e)(2) and 1915A(b). Under the
 8   PLRA, the Court must sua sponte dismiss complaints, or any portions thereof, which are
 9   frivolous, malicious, fail to state a claim, or which seek damages from defendants who
10   are immune. See 28 U.S.C. §§ 1915(e)(2)(B) and 1915A; Lopez v. Smith, 203 F.3d 1122,
11   1126-27 (9th Cir. 2000) (en banc) (§ 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002,
12   1004 (9th Cir. 2010) (discussing 28 U.S.C. § 1915A(b)).
13         A.     Standard of Review
14         “The purpose of § 1915A is ‘to ensure that the targets of frivolous or malicious
15   suits need not bear the expense of responding.’” Nordstrom v. Ryan, 762 F.3d 903, 920
16   n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 681
17   (7th Cir. 2012)). “The standard for determining whether a plaintiff has failed to state a
18   claim upon which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the
19   Federal Rule of Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v.
20   Carter, 668 F.3d 1108, 1112 (9th Cir. 2012); accord Wilhelm v. Rotman, 680 F.3d 1113,
21   1121 (9th Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the
22   familiar standard applied in the context of failure to state a claim under Federal Rule of
23   Civil Procedure 12(b)(6)”).
24          Every complaint must contain “a short and plain statement of the claim showing
25   that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Detailed factual allegations
26   are not required, but “[t]hreadbare recitals of the elements of a cause of action, supported
27   by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citing Bell
28   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “When there are well-pleaded

                                                    2
                                                                                 3:18-cv-01846-LAB-RBB
 1   factual allegations, a court should assume their veracity, and then determine whether they
 2   plausibly give rise to an entitlement to relief.” Id. at 679. “Determining whether a
 3   complaint states a plausible claim for relief [is] . . . a context-specific task that requires
 4   the reviewing court to draw on its judicial experience and common sense.” Id. The “mere
 5   possibility of misconduct” falls short of meeting this plausibility standard. Id.; see also
 6   Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
 7         While a plaintiff’s factual allegations are taken as true, courts “are not required to
 8   indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681 (9th
 9   Cir. 2009) (internal quotation marks and citation omitted). Indeed, while courts “have an
10   obligation where the petitioner is pro se, particularly in civil rights cases, to construe the
11   pleadings liberally and to afford the petitioner the benefit of any doubt,” Hebbe v. Pliler,
12   627 F.3d 338, 342 & n.7 (9th Cir. 2010) (citing Bretz v. Kelman, 773 F.2d 1026, 1027 n.1
13   (9th Cir. 1985)), it may not “supply essential elements of claims that were not initially
14   pled.” Ivey v. Board of Regents of the University of Alaska, 673 F.2d 266, 268 (9th Cir.
15   1982). Even before Iqbal, “[v]ague and conclusory allegations of official participation in
16   civil rights violations” were not “sufficient to withstand a motion to dismiss.” Id.
17         B.     42 U.S.C. § 1983
18         Title 42 U.S.C. § 1983 provides a cause of action for the “deprivation of any rights,
19   privileges, or immunities secured by the Constitution and laws” of the United States.
20   Wyatt v. Cole, 504 U.S. 158, 161 (1992). To state a claim under § 1983, a plaintiff must
21   allege two essential elements: (1) that a right secured by the Constitution or laws of the
22   United States was violated, and (2) that the alleged violation was committed by a person
23   acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Long v. Cty. of
24   Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006).
25         C.     First Amendment - legal mail claims
26         Here, the Court finds that while Plaintiff may have alleged facts sufficient to state a
27   First Amendment claim as to the opening of his legal mail, he has failed to identify
28   specific individuals whom he claims is responsible for these alleged actions. See

                                                     3
                                                                                 3:18-cv-01846-LAB-RBB
 1   Witherow v. Paff, 52 F.3d 264, 265 (9th Cir. 1995); Hayes v. Idaho Correctional Center,
 2   849 F.3d 1204, 1211-1212 (9th Cir. 2017) (finding prisoner who alleged to have had his
 3   “properly marked legal mail” “arbitrarily and capriciously opened outside his presence on
 4   two separate occasions” stated a plausible First Amendment claim); cf. Mangiaracina v.
 5   Penzone, 849 F.3d 1191, 1196 (9th Cir. 2017) (“[P]risoners have a Sixth Amendment
 6   right to be present when legal mail related to a criminal matter is inspected.”); see also
 7   Silva v. Di Vittorio, 658 F.3d 1090, 1102-03 (9th Cir. 2011) (discussing requirements for
 8   an access-to-court claim premised on prison officials’ alleged interference, as opposed to
 9   failure to affirmatively assist, with any prisoner lawsuit), overruled on other grounds as
10   stated by Richey v. Dahne, 807 F.3d 1202, 1209 n.6 (9th Cir. 2015).
11         The County of San Diego itself may be considered a “person” and therefore, a
12   proper defendant under § 1983, see Monell v. Department of Social Services, 436 U.S.
13   658, 691 (1978); Hammond v. County of Madera, 859 F.2d 797, 801 (9th Cir. 1988).
14   Moreover, as a municipality, the County may be held liable under § 1983–but only where
15   the Plaintiff alleges facts to show that a constitutional deprivation was caused by the
16   implementation or execution of “a policy statement, ordinance, regulation, or decision
17   officially adopted and promulgated” by the County, or a “final decision maker” for the
18   County. Monell, 436 U.S. at 690; Board of the County Commissioners v. Brown, 520 U.S.
19   397, 402-04 (1997); Navarro v. Block, 72 F.3d 712, 714 (9th Cir. 1995). In other words,
20   “respondeat superior and vicarious liability are not cognizable theories of recovery
21   against a municipality.” Miranda v. Clark County, Nevada, 279 F.3d 1102, 1109-10 (9th
22   Cir. 2002). “Instead, a Monell claim exists only where the alleged constitutional
23   deprivation was inflicted in ‘execution of a government’s policy or custom.’” Id. (quoting
24   Monell, 436 U.S. at 694).
25         In his FAC, Plaintiff’s allegations defeat any claims he may have against the
26   County of San Diego. Plaintiff claims that the “S.D. Sheriff’s Inmate Processing
27   Division” is “fail[ing] to follow their manual, procedures.” (FAC at 8-9.) Plaintiff
28   alleges that there a procedure that protects his right to have legal mail opened in his

                                                   4
                                                                               3:18-cv-01846-LAB-RBB
 1   presence but he does not identify any specific individual as someone who is failing to
 2   follow this procedure. The “S.D. Sheriff’s Inmate Processing Division” is not a proper
 3   Defendant in this matter.
 4          Local law enforcement departments, like the San Diego Sheriff’s Department,
 5   municipal agencies, or subdivisions of that department or agency, are not proper
 6   defendants under § 1983. See Vance v. County of Santa Clara, 928 F. Supp. 993, 996
 7   (N.D. Cal. 1996) (“Naming a municipal department as a defendant is not an appropriate
 8   means of pleading a § 1983 action against a municipality.”) (citation omitted); Powell v.
 9   Cook County Jail, 814 F. Supp. 757, 758 (N.D. Ill. 1993) (“Section 1983 imposes
10   liability on any ‘person’ who violates someone’s constitutional rights ‘under color of
11   law.’ Cook County Jail is not a ‘person.’”).
12          As currently pleaded, Plaintiff’s FAC fails to state a claim under 28 U.S.C.
13   §§ 1915(e)(2) and 1915A(b) because he has failed to allege any facts which “might
14   plausibly suggest” that the County itself violated his constitutional rights. See Hernandez
15   v. County of Tulare, 666 F.3d 631, 637 (9th Cir. 2012) (applying Iqbal’s pleading
16   standards to Monell claims); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (42
17   U.S.C. § 1983 provides for relief only against those who, through their personal
18   involvement as evidenced by affirmative acts, participation in another’s affirmative acts,
19   or failure to perform legally required duties, cause the deprivation of plaintiff’s
20   constitutionally protected rights).
21   III.   Leave to Amend
22          A pro se litigant must be given leave to amend his pleading to state a claim unless
23   it is absolutely clear the deficiencies cannot be cured by amendment. See Lopez, 203 F.3d
24   at 1130 (noting leave to amend should be granted when a complaint is dismissed under
25   28 U.S.C. § 1915(e) “if it appears at all possible that the plaintiff can correct the defect”).
26          Therefore, the Court will grant him a chance to fix the pleading deficiencies
27   discussed in this Order. See Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012) (citing
28   Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992)).

                                                    5
                                                                                3:18-cv-01846-LAB-RBB
 1   III.   Conclusion and Order
 2          For all the reasons discussed, the Court:
 3          1.    DISMISSES Plaintiff’s FAC for failing to state a claim upon which § 1983
 4   relief can granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).
 5          2.    GRANTS Plaintiff forty-five (45) days leave to file a Second Amended
 6   Complaint which cures all the deficiencies of pleading described in this Order. Plaintiff is
 7   cautioned, however, that should he choose to file a Second Amended Complaint, it must
 8   be complete by itself, comply with Federal Rule of Civil Procedure 8(a), and that any
 9   claim not re-alleged will be considered waived. See S.D. CAL. CIVLR 15.1; Hal Roach
10   Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n
11   amended pleading supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928
12   (9th Cir. 2012) (noting that claims dismissed with leave to amend which are not re-
13   alleged in an amended pleading may be “considered waived if not repled.”).
14          If Plaintiff fails to follow these instructions and/or files a Second Amended
15   Complaint that still fails to state a claim, his case may be dismissed without further leave
16   to amend. See Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does
17   not take advantage of the opportunity to fix his complaint, a district court may convert the
18   dismissal of the complaint into dismissal of the entire action.”).
19          3.    The Clerk of Court is directed to mail Plaintiff a court approved form civil
20   rights complaint for his use in amending.
21          IT IS SO ORDERED.
22
23   Dated: October 30, 2018
24                                               HON. LARRY ALAN BURNS
                                                 United States District Judge
25
26
27
28

                                                   6
                                                                                3:18-cv-01846-LAB-RBB
